Citation Nr: 9926959	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to death benefits as the surviving spouse of the 
veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1963 to June 1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in March 1996 which denied the claimed benefits.  

In June 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The veteran had active service from March 1963 to June 
1967.  

2.  The veteran and the appellant were married in March 1995.  
The veteran died in September 1995.  

3.  The appellant and the veteran were legally married for 
less than one year.  No child was born of their marriage or 
to them before their marriage.  

4.  Prior to the marriage ceremony, the veteran and the 
appellant had cohabited for 5 or 6 years; there is no 
evidence that the veteran and the appellant considered 
themselves to be legally married prior to the ceremonial 
marriage and the appellant was aware of her subsisting 
marriage to another at the time she and the veteran began to 
cohabit.  


CONCLUSION OF LAW

The appellant is not recognized as surviving spouse of the 
veteran for the purpose of entitlement to death pension 
benefits.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.205 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in § 1521(j) of this title, or who at the time of 
death was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability, pension at 
the rate prescribed by this section, as increased from time 
to time under § 5312 of this title.  38 U.S.C.A. § 1541(a).  

No pension shall be paid under this section to a surviving 
spouse of a Vietnam era veteran unless the spouse was married 
to the veteran 

(1) before May 8, 1985; 

(2) for one year or more; or 

(3) for any period of time if a child was born of the 
marriage, or was born to them before the marriage.

38 U.S.C.A. § 1541(f).  

Therefore, the Board must first determine whether or not the 
circumstances of the appellant's marriage to the veteran 
preclude payment of death pension benefits to the appellant.  

Under VA regulations, in order to be considered the spouse of 
a veteran, the marriage must have been valid under the law of 
the place where the parties resided at the time of the 
marriage.  See 38 C.F.R. §§ 3.50(a), 3.1(j) (1998).  

Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact; the 
marriage will be "deemed valid."  38 C.F.R. § 3.205(c).  

A marriage may be deemed valid where an attempted marriage of 
a claimant to the veteran was invalid by reason of a legal 
impediment if (a) the marriage occurred one year or more 
before the veteran died or for any period of time if a child 
was born of the purported marriage or prior to the purported 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment and (c) the claimant continuously 
cohabited with the veteran from the date of the marriage to 
the date of the veteran's death.  38 C.F.R. § 3.52.

Further, marriage may be established, in jurisdictions where 
marriages other than by ceremony are recognized (so-called 
common law marriages), by affidavits or certified statements 
of one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a)(6).

The Board notes, however, that common law marriage is not 
recognized in North Carolina, State v. Lynch, 301 N.C. 479 
(1980), 272 S.E.2d 349 (N.C. 1980), unless the marriage was 
consummated in another state that validates such a marriage, 
Harris v. Harris, 257 N.C. 416 (1962), 126 S.E.2d 83 (N.C. 
1962).  There is no evidence that the appellant and veteran 
cohabited with each other outside the state of North Carolina 
during the period of time in question.

The record shows that both the veteran and the appellant were 
previously married to other spouses.  The veteran's first 
marriage was terminated by divorce in 1979 and the 
appellant's prior marriage was terminated by divorce she 
obtained in 1992.  The veteran and the appellant were married 
in North Carolina in March 1995.  The veteran died in 
September 1995.  No children were born of their marriage or 
to them before their marriage.  These facts are documented in 
the record and the appellant does not dispute them.  

The appellant claims and has testified at a personal hearing, 
however, that she and the veteran undertook a common law 
marriage 61/2 to 7 years before he died and that they held 
themselves out as husband and wife during that period.  In 
addition, their neighbor testified at the personal hearing in 
June 1998 that she did not know until long after they had 
moved into the neighborhood that they were not married.  Her 
opinion in that regard was supported by her observation of 
the relationship between the veteran and the appellant and of 
the veteran's kind treatment of the appellant's children by 
her first marriage, who lived in the household. 

It is clear that the appellant and the veteran were 
ceremonially married less than one year prior to his death, 
as shown by their marriage certificate; thus, if the 
appellant is to prevail in this case, it must be shown that a 
valid common law marriage was entered into prior to the 
ceremonial marriage or if a valid common law marriage is not 
established then a "deemed valid" marriage must be 
established.  As North Carolina does not recognize common law 
marriage, the appellant must establish a deemed valid 
marriage.  However, her claim fails to meet the test of a 
deemed valid marriage for two reasons, either of which would 
be fatal to her claim.  First under the applicable 
regulations it is clear that there must be an attempt to 
enter into a valid marriage.  In other words the appellant 
herself must believe that she had entered into a valid 
marriage, but in this case the evidence tends to show that 
there was nothing more than cohabitation prior to the 
ceremonial marriage.  While at one point the appellant seemed 
to testify that she thought she was legally married to the 
veteran prior to the ceremony, her testimony on the subject 
indicates otherwise.  On page 12-13 of the hearing 
transcript, in response to questioning, the appellant 
specifically indicated that she did not consider herself 
legally married to the veteran prior to the ceremony and she 
further supported this by saying she did not use the last 
name of the veteran, nor had he claimed either her or her 
children as dependents for tax purposes.  She further 
indicated that they were introduced as husband and wife only 
after the marriage ceremony.  While the appellant and the 
veteran lived together prior to the ceremony, this does not 
establish an intent to enter into a legal marriage.  

Moreover, even if it were to be accepted for the sake of 
argument that the appellant and the veteran attempted to 
enter into a valid common law marriage, her claim would still 
fail because she was obviously aware of an impediment to the 
attempted marriage.  It may be conceded that the appellant 
may have been unaware of the State's requirements for a 
ceremonial marriage; however, it can not be ignored that the 
appellant entered into this relationship while she had a 
subsisting marriage.  Obviously, this is an impediment to a 
valid marriage and she had to be aware of the subsisting 
marriage.  In fact, that subsisting marriage was not 
terminated until a number of years after they entered into 
the purported marital relationship and she was the one who 
procured the divorce.  Clearly, the weight of the evidence 
strongly supports the conclusion that the appellant was aware 
of the impediment to the purported common law marriage.  
Therefore, the Board concludes that the appellant is not 
entitled to recognition as surviving spouse of the veteran 
for the purpose of VA death pension benefits.  


ORDER

Death pension benefits are not payable to the appellant.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

